PER CURIAM.
We have examined and considered the record in this case in the light of briefs *601filed and have also, pursuant to subpara-graph (2) of Section 924.32, Florida Statutes 1941, and F.S.A., reviewed the evidence to determine if the interests of justice require a new trial, with the result that we find no reversible error is made to appear and the evidence does not reveal that the ends of justice require a new trial to be awarded.
Affirmed.
DREW, C. J., TERRELL, THOMAS, HOBSON and ROBERTS, JJ., and ALLEN, Associate Justice, concur.